       Case 4:18-cv-00991 Document 44 Filed on 09/30/19 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 30, 2019
                        UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 LORETTA MAIER on Behalf of                   §
 Himself and on Behalf of All Others          §
 Similarly Situated,                          §     CIVIL ACTION NO. : 4:18-cv-991
       Plaintiff,                             §
                                              §
 v.                                           §
                                              §
 PRIVATE MINI STORAGE                         §
 MANAGER, INC.,                               §      JURY TRIAL DEMANDED
     Defendant.                               §


      ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO APPROVE
                           SETTLEMENT

        On this day came to be considered Plaintiffs’ Unopposed Motion to Approve

Settlement. The Court will GRANT Plaintiff’s motion.

        THEREFORE, IT IS ORDERED that the Parties’ settlement is approved.

        IT IS FURTHER ORDERED that this case is dismissed with prejudice with all

Parties to bear their own fees and costs except as outlined in their settlement agreement.


          September 30
SIGNED ON ______________________, 2019.



                                          __________________________________
                                          JUDGE PRESIDING

                                                     NAN Y F. ATLAS
                                            SENIOR UNI   STATES DISTRICT JUDGE
